Title: [Diary entry: 8 May 1786]
From: Washington, George
To: 

Monday 8th. Thermometer at 60 in the Morning—70 at Noon and 65 at Night.  Clear, calm, & warm. Rid to Muddy hole & Dogue run. Began at the first to cross the lists in order to Plant Corn. The early Corn, & Indian Pease at this place were coming up. Sent a Carpenter to put a new Axle & do some other repairs to the Barrel plow at Dogue run. Sowed 3 rows of the Borden grass Seeds in the inclosure behind the Stables, adjoining to, and just below the Cape Wheat, & next the fence. Next to these was near a row of Yellow clover. The first was given to me by Colo. Fitzhugh of Maryland & the other by Colo. Chas. Carter of Ludlow. These rows were two feet apart, and the Seeds sown very thin in the rows, that the more Seeds might be saved from them for the next seasn. On Saturday last the dead Cedars in my shrubberies were replaced by live ones just taken up. Doctr. Craik, Wife & family went away after breakfast. In the Evening a Captn. Whaley from Yohiogany came in on some business respecting the Affairs of the deceased Val. Crawford and Hugh Stephenson; to whom I gave, under cover to Thos. Smith Esqr. (my Lawyer in that Country) a Bill of Sale and the letter wch. inclosed it which the said Vale. Crawford had sent me, in the Mo[nth] of May 1774 as Security for what he owed me, and to indemnify me for my engagements in his behalf—to see if they were valid, & would cover the debt he owed me, as they never had been recorded. I also gave him the Statement of my Acct. with Colo. John, and the deceased Hugh Stephenson, which, in behalf of the latter, he promised to pay, and to obtain the other moiety from the first. He also promised to send in my Negros which had been hired to Gilbert Simpson or bring them in himself. In consequence of this assurance I gave him an order on Majr. Freeman to deliver them.